Name: 2003/457/EC: Council Decision of 13 May 2003 concerning the signature of the Agreement on scientific and technical cooperation between the European Community and the State of Israel
 Type: Decision
 Subject Matter: character(0)
 Date Published: 2003-06-21

 Avis juridique important|32003D04572003/457/EC: Council Decision of 13 May 2003 concerning the signature of the Agreement on scientific and technical cooperation between the European Community and the State of Israel Official Journal L 154 , 21/06/2003 P. 0079 - 0079Council Decisionof 13 May 2003concerning the signature of the Agreement on scientific and technical cooperation between the European Community and the State of Israel(2003/457/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2),Having regard to the proposal from the Commission,Whereas:(1) By its Decision 1999/224/EC of 22 February 1999(1), the Council concluded an Agreement on scientific and technical cooperation between the European Community and the State of Israel, which entered into force on 8 March 1999; the Agreement associates the State of Israel with all the activities of the specific programmes of the fifth framework programme of the European Community for research, technological development and demonstration activities.(2) Article 12(4) of the Agreement provides that "where the Community adopts a new multiannual framework programme for research and development, this Agreement may be renegotiated or renewed under mutually agreed conditions".(3) On 5 November 2002, the Council authorised negotiations with a view to the renewal of the current Agreement, and also envisaged the negotiation of provisional application of the renewed Agreement. This provisional application would enable Israeli entities to participate in the first calls for proposals under the sixth framework programme.(4) The negotiations culminated in the draft Agreement initialled on 17 December 2002 by the authorised representatives of the two Parties.(5) Subject to possible conclusion at a later date, the Agreement initialled on 17 December 2002 should be signed and provision should be made for its provisional application upon signature,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement on scientific and technical cooperation between the European Community and the State of Israel is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community, the Agreement subject to its conclusion.Article 3The Agreement shall be applied on a provisional basis upon signature.Done at Brussels, 13 May 2003.For the CouncilThe PresidentA.-A. Tsochatzopoulos(1) OJ L 83, 27.3.1999, p. 50.